This is an action to recover judgment for the amount due on a note executed by W. L. Bell, deceased, on 20 April, 1931, and payable to the plaintiff.
The note sued on was secured by a deed of trust executed by W. L. Bell, deceased. This deed of trust was foreclosed by a sale of the property described therein, under the power of sale contained in the deed of trust, on 22 June, 1933. The plaintiff was the purchaser at said sale and is now the owner of the property. The plaintiff has applied the amount of its bid at the sale as a payment on the note. The property described in the deed of trust and now owned by the plaintiff as the purchaser at the sale was fairly worth a sum in excess of the amount due on the note at the time of the sale.
From judgment that plaintiff recover nothing of the defendant, and that the defendant recover of the plaintiff his costs in the action, the plaintiff appealed to the Supreme Court, assigning error in the judgment.
The judgment in this action is affirmed on the authority of RichmondMortgage and Loan Corporation v. Wachovia Bank and Trust Co., et al., ante, 29. In that case it was held that section 3 of chapter 275, Public Laws of North Carolina, 1933, is valid. On the facts found by the judge presiding at the trial of this action, there is no error in the judgment.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.